Citation Nr: 1302555	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD) to include an acquired psychiatric disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for PTSD to include an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to service connection for a sleep disorder to include as secondary to service connected disorder is being deferred pending completion of the requested development.  


FINDINGS OF FACT

1.  A lumbar spine disability did not originate during a period of military service or within one year of discharge from service, and is not caused by or otherwise related to any incident of active service.  

2.  The Veteran's current right knee disability was not present during service or within one year of discharge from service, and is not caused by or otherwise related to any incident of active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2009 with regard to the claims for service connection for a right knee disability and a back disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in July 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  The Veteran's Virtual VA file has been reviewed.  All pertinent VA and private treatment records have been obtained and associated with the file. 

The Board does observe that the appellant has not been afforded a VA examination in connection with his claims for service connection for a right knee disorder and a back disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the appellant suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4). 

In this case, a VA examination is unnecessary to decide the claims for service connection because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the appellant has not been shown to have had a disease, event, or injury pertaining to his right knee or back during active military duty.  His service treatment records are negative for treatment for either disorder during active duty. The Board recognizes that the appellant is competent and credible to give testimony as to what they witnessed and experienced.  However, the Board finds that the documentary evidence of record, consisting of the service treatment records, VA records, and private treatment records, are more persuasive than the lay statements of record.  There is no showing of either disorder in service or in the first year thereafter.  Because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease). 

Moreover, given the absence of in-service evidence of chronic manifestations of the disorders on appeal, no evidence of the disorders for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability or for a right knee disorder.


The Evidence

The Veteran claims that service connection is warranted for a back disorder and for a right knee disorder.  He indicated on his claim that the disorders are due to jumping in and out of helicopters in Vietnam in his capacity as a helicopter repairman.  His DD 214 confirms that his MOS was helicopter repairman.  

A review of his service treatment records shows that at entrance in November 1969, he denied having back trouble of any kind and he denied having a trick or locked knee.  On clinical evaluation, both the back and the lower extremities were clinically normal.  There is no showing of treatment for either a back disorder or a right knee disorder during service.  At separation in February 1972, no abnormality was noted. 

After service, private records show that in June 1976, the Veteran was treated for a laceration of the right knee, fracture of the tibia and fibula.  In July 1976, a cast was removed and sutures were removed from the right knee.  The wound was well healed and a cast was applied.  Follow-up continued and in December 1976 the tibia was not healed although the fibula was well healed.  January 1977, the Veteran fell from a horse landing on the cast, and it was noted that the fracture had not changed.  

The record shows that in October 1998, the Veteran was in a motor vehicle accident injuring his low back.  He reported driving a semi-truck that lost control and rolled over on its side.  He complained of cervical spine pain and denied any low back pain.  Acute cervical strain was diagnosed.  X-rays showed degenerative changes at the cervical and lumbar spines.  Approximately two weeks later that same month, he complained of continuing pain in the neck and back.  X-rays showed narrowing and cervical spondylosis at C5-6 and bilateral spondylolysis with Grade I spondylolisthesis of the L5-S1.  The impression was, cervical sprain lower back sprain.  Treatment for pain continued and an MRI in April 1999 showed spondylolisthesis L5-S1 and disc herniation. A June 1999 note indicates that the physician stated that the spondylolisthesis may have been present prior to the accident, but had never been symptomatic prior to the accident.  He had disc fusion at the L5-S1 in June 1999.  In a September 1999 report, the Veteran stated that his original injury was in March 1999 and by way of history he also noted that in 1976 he underwent surgery on his right knee.  In May 2000, a private examiner noted that the date of onset of the low back and cervical strain was October 1998.  Treatment continued into 2001.  

Private records dated in January 2006 show that in December 2005, the Veteran was injured doing heavy lifting at work.  He complained of low back pain since lifting.  In May 2006 he was seen and the examiner stated that certainly the December 2005 injury was the source of the Veteran's neck symptoms.  Treatment continued for low back complaints in 2006.  

VA treatment records have been reviewed and show continuing treatment for complaints of back pain from 2007 to 2012.  The records show that in March 2007, the Veteran reported he had right knee surgery in 1976.  In April 2007 the Veteran reported a history of right leg and knee injury for which he had surgery.  The Veteran was found to have degenerative joint disease in September 2008 when he complained of right knee problems.  He reported that he had a motor vehicle accident in the 1970's and had fractures of the bones in the lower leg.  In October 2009, degenerative joint disease of the knee and back were diagnosed.  In November 2009, the Veteran was diagnosed with moderate osteoarthritis of the right knee with suspected small knee effusion.  Also in November 2009, the Veteran reported a long history of back pain since the 1990's and right knee pain status post surgery.  

Discussion

As noted, there is no evidence of a complaint, diagnosis or treatment for a back disorder or a right knee disorder during service.  The first objective evidence of any back problems is located in private records in 1998 when the Veteran injured his back in a motor vehicle accident.  The first reference to a right knee problem occurs in 1976 when he was treated for a fracture of the tibia and fibula.  These records are several years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As to current disorders, he has been diagnosed with degenerative joint disease of the back and the right knee by VA in 2007.  However, the third requirement of Davidson has not been met.  In this regard there is no competent evidence of a nexus or connection between the disease, injury, or event in service and the current disabilities.  While it is noted that a private examiner has stated in June 1999 that the back disorder may have been present prior to the 1998 accident, he also stated that it was not symptomatic before then.  The statement lacks probative value since it is speculative and it does not relate the disorder specifically to service.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In addition, as there is no evidence of any arthritis of the low back or right knee manifested to a compensable degree within a year of the Veteran's discharge from active military service in April 1972, service connection is also not warranted for either disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board points out that in no statements submitted throughout the appeal, has the Veteran specifically stated that his low back and right knee symptoms had their onset during military service and continued since service discharge.  The only reference he has made was that the disorders are due to jumping in and out of helicopters.  The Board observes that the earliest evidence of any low back and right knee complaints post-service is several years after his discharge from active duty service.  These complaints have been associated with contemporaneous injuries.  After service, the Veteran sought treatment for his low back complaints when he was involved in post-service accident.  He has also been shown to have injured his right knee after service.  In fact, the Veteran did not report any in-service treatment in the medical records in the file, and never attributed either disorder to service.  Indeed he himself relates his back disorder as having begun in the 1990's, and his right knee disorder began when he had an injury in 1976.  Thus, continuity of symptomatology is not claimed or demonstrated.  

The Board acknowledges that the Veteran is competent to testify as to his observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 131, 1316 (Fed. Cir. 2009). (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

In this case, however, the question of whether the Veteran's back and right knee disorders are related to service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The record does not show, nor does the Veteran contend, that he or has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's claim of a relationship is entitled to limited or no probative value in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Thus, the Board finds that service connection for low back disorder and a right knee disorder is not warranted.  Although the Veteran has current low back and right knee disabilities, service treatment records do not show that he sought treatment for low back or right knee pain in service, and the evidence of record fails to demonstrate that they are related to his military service. 



The Board would point out that in any case where a veteran was engaged in combat with the enemy during a period of war, VA shall accept as sufficient proof for purposes of service connection for any disease or injury alleged to have been incurred in or aggravated by said service, such satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

Here, the Veteran does not contend that he participated in combat operations and the personnel records do not show combat service.   However, even if the Veteran were afforded the benefit of the 38 U.S.C.A. §1154, "combat presumption;" §1154 merely provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required under 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In reaching a determination in this case, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection for back and a right knee disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 




ORDER

Service connection for a back disorder is denied. 

Service connection for a right knee disorder is denied.  


REMAND

Reason for Remand: To provide a VA examination. 

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD.  He has indicated stressors for PTSD of being stabbed in a fight during service.  He has also indicated that he witnessed bombing of buildings which resulted in the deaths of people inside.  His service treatment records show that he was treated for a knife wound and thus that stressor is verified.  His DD 214 shows that he served in Vietnam as a helicopter repairman.  VA outpatient treatment records show multiple diagnoses of PTSD.  When the Veteran was examined by VA in April 2009.  The examiner diagnosed PTSD with depression due to an automobile accident.  The Board remanded the claim in June 2011 since the examiner did not address the Veteran's reports of bombing of buildings in Vietnam.  The Veteran was to be re-examined to determine the nature, extent and etiology of the Veteran's PTSD.  The examiner was to address the Veteran's claimed stressors including witnessing bombs hitting buildings. 

In August 2011 the Veteran was examined by the same psychologist that had previously examined him.  However on this examination the examiner stated that the Veteran did not have PTSD and did not meet the criteria for PTSD at this time.  In an addendum in November 2011, the examiner stated that the Veteran did not exhibit any diagnosis of PTSD related to any stressor.  Without further development the Board is unable to resolve the conflicting diagnoses offered in the record.  The Veteran should be examined by a clinician who has not previously examined him to determine the proper diagnosis for his psychiatric complaints.  

Based on the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's psychiatric disorder. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided). 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a psychiatric disorder to include PTSD, by an examiner who has not previously examined him.  The notice letter informing him of the scheduled examination must be associated with the claims file.  
A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report is to reflect that such a review of the claims file was made.

All indicated studies should be performed, to include psychological testing, and all findings should be reported in detail.  In reviewing the Veteran's claims file, the examiner should address the Veteran's claimed stressors including his statement regarding witnessing bombs hitting buildings during his service in Vietnam and being stabbed during service.  The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood or higher) that the Veteran has PTSD as a result of any of the stressful events. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  Any additional development deemed necessary should be undertaken.  If any benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


